DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-26 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (US 2010/0047521) in view of Wang et al. (US 2016/0002103) and Liu et al. (US 2017/0145267).
Regarding claim 1, Amin teaches durable glass articles which may be suitable as protective covers for electronic devices (“Protective cover”) (Pg. 1, Paragraph [0010]). The articles may include glasses which are transparent and are subjected to a 4-point bend test (“at least one transparent inorganic material layer having a first and a second surface” & “wherein the protective cover is bendable and/or foldable and has a bending axis that is perpendicular to a longitudinal axis of the inorganic material layer”) (Abstract; Pg. 2, Paragraph [0025]). The glasses may have lithium oxide contents in the range of 0-18% by mole (“the inorganic material layer comprises a glass or a glass ceramic having a content of lithium cations of at most 1 cat%”) (Pg. 3, Paragraph [0028]). The thickness of the glass articles may be at most 2 mm (“the thickness of the inorganic material layer is less than or equal to 100 microns”) (Pg. 2, Paragraph [0017]). The protective glass articles are further defined by a compressive stress of at least 400 MPa (“wherein at the first surface and/or at the second surface there is a surface compressive stress that is equal to or more than 600 MPa”) (Pg. 2, Paragraph [0015]). 
Amin is silent with respect to the glass articles further comprising a transparent adhesion layer and that adhesion layer being less than 100 microns.
Liu teaches UV curable optically clear adhesives (UV OCA) film (Pg. 1, Paragraph [0001]). The films are suitable for sealing and adhering substrates protecting active layers and components from moisture and oxygen, and enhancing light transmission and optical effects (Pg. 1, Paragraph [0009]). The thicknesses of the adhesives are preferably in the range of 50 to 150 microns (Pg. 7, Paragraph [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the glass protective articles of Amin such that they further include an OCA film with a thickness of 50 to 150 microns in order to adhere the glass protective films to the electronic devices they are designed to protect as taught by Liu. 
Amin is further silent with respect to the coefficient of thermal expansion of the glass articles being from 1 to 10 ppm/K.
Wang teaches a chemically toughened ultrathin glass which has high flexibility, thermal shock resistance, scratch resistance and transparency (Pg. 2, Paragraph [0018]). The CTE of the glass is lower than 9.5 ppm/K which allows for increased thermal shock resistance for preventing breakage of thin glass during toughening (Pg. 8, Paragraph [0100]; Pg. 2, Paragraph [0016]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the glass articles of Amin such that they have a CTE of less than 9.5 ppm/K in order to prevent breakage during toughening procedures as taught by Wang. 
Amin is further silent with respect to the glass articles having a weight loss after breakage of less than 10%, as required by claim 1. Amin is additionally silent with respect to the glass articles having a pen drop height which is at least 20 mm when the bending radius of the glass is larger than 6mm and up to 10 mm, as required by claim 26.
However, these properties appear to be dependent on the materials and methods of forming the protective cover. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). In the instant case the claimed invention requires an inorganic material layer which is a glass formed by the composition listed in the PGPUB on page 12, paragraph [0134] of the instant specification. Furthermore, the protective cover requires an adhesion layer formed with an adhesive such as an OCA (PGPUB, Pg. 17, Paragraph [0180]). Furthermore, although not required by claim 1, the protective cover includes a polymer layer which may be formed from a long list of polymers and appears to preferably use polyethylene as described in the examples described in the instant specification (PGPUB, Pg. 18, Paragraph [0187]; Examples 1-3). Similarly, Amin teaches the glass articles which may be formed from the composition as described in Paragraph [0028] which overlaps with applicant’s described glass composition. The adhesive layer may be an OCA, as described above. 
Furthermore, Wang teaches the inclusion of a polymer layer laminated to the ultrathin glass articles which provides enhanced water vapor transmission rates when compared to polymer laminates (Pg. 11, Paragraph [0118]-[0119] and [0122]). The polymer layer may be formed from a variety of polymers, including polyethylene (Pg. 11, Paragraph [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the glass articles of Amin such that they further include the polymer layer of Wang, which may be formed from a variety of polymer materials such as polyethylene, in order to provide enhanced water vapor transmission rates.
As such, one of ordinary skill in the art would have found it obvious that the overlap in materials for forming each of the layers of the protective cover and the layers of the combination of Amin in view of Wang and Liu would result in an overlap in properties as well, including having a weight loss after breakage of less than 10%, as required by claim 1, and having a pen drop height which is at least 20 mm when the bending radius of the glass is larger than 6mm and up to 10 mm, as required by claim 26.
Although, the ranges described above are not exactly the same, they do overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 2 and 4, Amin teaches the glasses as discussed above with respect to claim 1. As discussed above, Wang further teaches the inclusion of a polymer layer laminated on the ultrathin glasses (Pg. 11, Paragraphs [0118] and [0122]). Furthermore, Wang teaches during practical use, the CTE difference between the glass and the polymer layer would cause warp or deformation of the laminate (Pg. 11, Paragraph [0121]). Therefore, one of ordinary skill in the art would appreciate that the CTE difference between the glass and the polymer layer would be minimal resulting in the polymer layer having a CTE of less than 9.5 ppm/K.
Regarding claim 5, Amin teaches the glasses as discussed above with respect to claim 2. Wang further teaches the polymer layer has a thickness of less than 50% of the glass layer, resulting in a thickness of the polymer layer being less than 1000 microns when the thickness of the glass articles of Amin are at most 2 mm. 
Regarding claim 6, Amin teaches the glasses as discussed above with respect to claim 1. As discussed above, the glass articles are provided with an OA adhesive layer taught by Liu. 
Regarding claim 7, Amin teaches the glasses as discussed above with respect to claim 2. Wang further teaches the polymer layer may be polyethylene (Pg. 11, Paragraph [0118]). 
Regarding claim 8, Amin teaches the glasses as discussed above with respect to claim 2. 
Amin and Wang are silent with respect to the polymer of the polymer layer having a water drop contact angle that differs from the water drop contact angle of the inorganic material layer by less than 30°.
However, these properties appear to be dependent on the materials and methods of forming the protective cover. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). In the instant case the claimed invention requires an inorganic material layer which is a glass formed by the composition listed in the PGPUB on page 12, paragraph [0134] of the instant specification. Furthermore, the protective cover requires an adhesion layer formed with an adhesive such as an OCA (PGPUB, Pg. 17, Paragraph [0180]). Furthermore, although not required by claim 1, the protective cover includes a polymer layer which may be formed from a long list of polymers and appears to preferably use polyethylene as described in the examples described in the instant specification (PGPUB, Pg. 18, Paragraph [0187]; Examples 1-3). Similarly, Amin teaches the glass articles which may be formed from the composition as described in Paragraph [0028] which overlaps with applicant’s described glass composition. The adhesive layer may be an OCA, as described above. 
Furthermore, Wang teaches the inclusion of a polymer layer laminated to the ultrathin glass articles which provides enhanced water vapor transmission rates when compared to polymer laminates (Pg. 11, Paragraph [0118]-[0119] and [0122]). The polymer layer may be formed from a variety of polymers, including polyethylene (Pg. 11, Paragraph [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the glass articles of Amin such that they further include the polymer layer of Wang, which may be formed from a variety of polymer materials such as polyethylene, in order to provide enhanced water vapor transmission rates.
As such, one of ordinary skill in the art would have found it obvious that the overlap in materials for forming each of the layers of the protective cover and the layers of the combination of Amin in view of Wang and Liu would result in an overlap in properties as well, including having a water drop contact angle that differs from the water drop contact angle of the inorganic material layer by less than 30°.
Regarding claims 9-11, Amin teaches the glasses as discussed above with respect to claim 1.
Amin is silent with respect to the glasses having an internal transmittance for electromagnetic radiation of more than 25% in a wavelength range of 50 nm within a spectrum of from 380 to 800 nm, when measured at a thickness of 2 mm, as required by claim 9, exhibiting particle sizes after breakage in the size range of from 0.1 to 10 mm, as required by claim 10, and withstanding at least 100,000 bending or folding events without breakage, as required by claim 11. 
However, these properties appear to be dependent on the materials and methods of forming the protective cover. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). In the instant case the claimed invention requires an inorganic material layer which is a glass formed by the composition listed in the PGPUB on page 12, paragraph [0134] of the instant specification. Furthermore, the protective cover requires an adhesion layer formed with an adhesive such as an OCA (PGPUB, Pg. 17, Paragraph [0180]). Furthermore, although not required by claim 1, the protective cover includes a polymer layer which may be formed from a long list of polymers and appears to preferably use polyethylene as described in the examples described in the instant specification (PGPUB, Pg. 18, Paragraph [0187]; Examples 1-3). Similarly, Amin teaches the glass articles which may be formed from the composition as described in Paragraph [0028] which overlaps with applicant’s described glass composition. The adhesive layer may be an OCA, as described above. 
Furthermore, Wang teaches the inclusion of a polymer layer laminated to the ultrathin glass articles which provides enhanced water vapor transmission rates when compared to polymer laminates (Pg. 11, Paragraph [0118]-[0119] and [0122]). The polymer layer may be formed from a variety of polymers, including polyethylene (Pg. 11, Paragraph [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the glass articles of Amin such that they further include the polymer layer of Wang, which may be formed from a variety of polymer materials such as polyethylene, in order to provide enhanced water vapor transmission rates.
As such, one of ordinary skill in the art would have found it obvious that the overlap in materials for forming each of the layers of the protective cover and the layers of the combination of Amin in view of Wang and Liu would result in an overlap in properties as well, including the glasses having an internal transmittance for electromagnetic radiation of more than 25% in a wavelength range of 50 nm within a spectrum of from 380 to 800 nm, when measured at a thickness of 2 mm, as required by claim 9, exhibiting particle sizes after breakage in the size range of from 0.1 to 10 mm, as required by claim 10, and withstanding at least 100,000 bending or folding events without breakage, as required by claim 11. 
Regarding claims 12-19, Amin teaches the glasses as discussed above with respect to claim 1.
Amin is silent with respect to each of the properties listed in claims 12-19.
However, these properties appear to be dependent on the materials and methods of forming the protective cover. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). In the instant case the claimed invention requires an inorganic material layer which is a glass formed by the composition listed in the PGPUB on page 12, paragraph [0134] of the instant specification. Furthermore, the protective cover requires an adhesion layer formed with an adhesive such as an OCA (PGPUB, Pg. 17, Paragraph [0180]). Furthermore, although not required by claim 1, the protective cover includes a polymer layer which may be formed from a long list of polymers and appears to preferably use polyethylene as described in the examples described in the instant specification (PGPUB, Pg. 18, Paragraph [0187]; Examples 1-3). Similarly, Amin teaches the glass articles which may be formed from the composition as described in Paragraph [0028] which overlaps with applicant’s described glass composition. The adhesive layer may be an OCA, as described above. 
Furthermore, Wang teaches the inclusion of a polymer layer laminated to the ultrathin glass articles which provides enhanced water vapor transmission rates when compared to polymer laminates (Pg. 11, Paragraph [0118]-[0119] and [0122]). The polymer layer may be formed from a variety of polymers, including polyethylene (Pg. 11, Paragraph [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the glass articles of Amin such that they further include the polymer layer of Wang, which may be formed from a variety of polymer materials such as polyethylene, in order to provide enhanced water vapor transmission rates.
As such, one of ordinary skill in the art would have found it obvious that the overlap in materials for forming each of the layers of the protective cover and the layers of the combination of Amin in view of Wang and Liu would result in an overlap in properties as well, including having each of the properties as listed in claims 12-19.  
Regarding claims 20-21, Amin teaches the glasses as discussed above with respect to claim 1. Amin teaches the glass articles being formed from alkali aluminosilicate glasses (Pg. 3, Paragraph [0027]). 
Regarding claim 22, Amin teaches the glasses as discussed above with respect to claim 1. Amin further teaches the glass compositions for forming the glass articles as discussed in paragraph [0028] which overlaps with the instantly claimed composition. 
Regarding claim 23, Amin teaches the glasses as discussed above with respect to claim 1. As discussed above, the glass articles as protective covers may be applied to various electronic devices.
Regarding claim 24, Amin teaches the glasses as discussed above with respect to claim 1. Amin further teaches the roughness of the transparent glass articles not being more than 50 nm (Pg. 2, Paragraph [0025]).
Regarding claim 25, Amin teaches the glasses as discussed above with respect to claim 1. As discussed above, the glasses have thicknesses of less than 2 mm. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (US 2010/0047521) in view of Wang et al. (US 2016/0002103) and Liu et al. (US 2017/0145267) as applied to claim 1 above, and further in view of Kim et al. (US 2018/0136371).
Regarding claim 3, Amin teaches the glasses as discussed above with respect to claim 1. 
Amin is silent with respect to the difference in refractive indices between the inorganic material layers and the adhesive layer being less than 0.3.
Kim teaches a protective cover and a display device incorporating the same (Pg. 1, Paragraph [0002]). The covers includes a substrate, an anti-scattering layer and an adhesive layer (Pg. 1, Paragraph [0006]). Each of the layers has a refractive index difference between the other layers of less than 0.3 in order for light to be more easily transmitted (Pg. 4, Paragraph [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the glasses and the adhesive layers of Amin in view of Liu such that they have a difference in refractive indices of less than 0.3 in order for light to be more easily transmitted, as taught by Kim. 

Response to Arguments
Applicant’s arguments, see pages 7-8, filed in an After-Final Response dated 4/29/2022, with respect to the rejections of claims 1 and 26 under 35 U.S.C. 103 have been fully considered and are persuasive. Applicant’s arguments have been recreated below. 
Applicant argues that the teachings of Wang fail to teach each limitation of amended claim 1, in particular, the amendment requiring the limitation of “wherein the inorganic material layer comprises a glass or a glass ceramic having a content of lithium cations of at most 1 cat%.” This is so such that the teachings of Wang are not in Cat% but rather weight percent and the amendment to claim 1 now requires a range of lithium being 0-1 cat% which is outside that taught by Wang.
As noted in the Advisory Action dated 6/3/2022, the examiner first recognizes the teachings of Wang being in weight percent rather than cat% as indicated by the applicant. However, the claimed range for the content of lithium was previously 0 to 18 cat% and that of Wang was 3-5 wt% which is well within the previously claimed range (See Pg. 3, Paragraph [0041] of Wang). Furthermore, both Wang and applicant’s invention teach the use of lithium for the same purpose of allowing the glass to be chemically strengthened (Wang, Pg. 6, Paragraph [0075]; Applicant’s PGPUB, Pg. 13, Paragraph [0146]). As such, Wang previously taught a range within the previously presented range and for the use of a material, being lithium, which is taught to be used for the same reasoning as discussed above. However, as noted above, the newly amended range of 0-1 cat% is outside of the range taught by Wang and, therefore, the claim overcomes the previous rejection in view of Wang.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Amin, Wang and Liu as discussed above with respect to claims 1 and 26 such that Amin teaches a glass composition for use as a protective layer for electronics in which the composition has a lithium oxide molar content of between 0% and 18% which overlaps with the amended range of at most 1 cat% of lithium. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783